DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on May 31st, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2005/0186376, hereinafter “Rhee”) in view of Blum et al. (US 2005/0077202, hereinafter “Blum”).
In regard to claim 1, Rhee discloses a multilayer sheet that includes a layer of a fluoropolymer material and a layer of a thermoplastic polymer material [abstract]. The fluoropolymer is preferably polychlorotrifluoroethylene homopolymer (PCTFE) [0028]. The thermoplastic layer can include polypropylene, polyethylene, and polyester [0029-0030]. The adhesive tie layer is between the first layer and the second layer [0029]. The adhesive tie layer comprises ethylene/alpha-olefin copolymers [0049]. 
Rhee is silent with regard to the tie layer comprising an ethylene acrylate resin.
Blum discloses a blaster packager that is formed from a polymeric base layer adhered to a fluoropolymer layer via a first intermediate adhesive tie layer [abstract]. The adhesive tie layer comprises a blend of polymeric materials, namely an olefin-containing polymer and at least one copolymer of ethylene and at least one comonomer selected from the group comprising acrylic acid, alkyl acrylic acid, acrylates, and alkyl acrylates [0053].
Rhee and Blum both discloses multilayer sheets that include a layer of fluoropolymer and a polymeric base layer that are adhered through an adhesive tie layer that comprises an olefin-containing polymer. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ethylene acrylate resin of Blum in the adhesive composition of Rhee motivated by the expectation of forming an adhesive composition that is exhibits excellent adhesion with dissimilar materials. 
Modified Rhee is silent to the sheet having a clarity of at least about 90% as determined using ASTM D1003-13. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a clarity of at least about 90% as determined using ASTM D1003-13 motivated by the expectation of forming a packaging material for packaging that has good properties, including clarity, to enhance the overall appearance of the package and allow one to see the contents of the package through the packaging film [Rhee 0008].
In regard to claim 2, Rhee discloses that the film may include two optional layers [0055]. Rhee discloses an embodiment where the two optional layers are not included in a three-layer film [0070].
In regard to claim 3, Rhee is silent with regard to the first layer being an innermost layer disposed to contact the product and the second layer is an outermost layer. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the packaging article [0061] with the first layer being an innermost layer disposed to contact the product and the second layer is an outermost layer motivated by the expectation of forming a packaging article that has an innermost layer of PCTFE that has excellent chemical resistance and release properties as well as moisture and vapor barrier properties [Rhee 0028].
In regard to claim 4, Rhee is silent with regard to the second layer being an innermost layer disposed to contact the product and the first layer is an outermost layer. It would have been obvious to one of ordinary skill in the art at the time of the invention to form the packaging article [0061] with the second layer being an innermost layer disposed to contact the product and the first layer is an outermost layer motivated by the expectation of forming a packaging article that has an outermost layer of PCTFE that has excellent chemical resistance and release properties as well as moisture and vapor barrier properties [Rhee 0028].
In regard to claim 5, Rhee discloses that the multilayer sheet comprises said two optional layers and is a five layered structure [0055]. The first and second optional layer can be disposed on said first layer [0055]. The first optional layer comprises a polyester, polypropylene, or a polyethylene [0055]. The second optional layer can be a ethylene acrylate resin [0055].
In regard to claim 6, Rhee discloses that the first layer is PCTFE [0028].
In regard to claim 7, Rhee disclose that the PCTFE is non-neutralized [0066].
In regard to claim 9, Rhee discloses that the first layer can comprise a copolymer of PCTFE [0028].
In regard to claim 10, modified Rhee discloses that the ethylene acrylate resin is an ester modified ethylene acrylate resin [0054-0055].
In regard to claim 11, Rhee disclose that the second layer is polyester [0029].
In regard to claim 12, Rhee discloses that the polyester is polyethylene terephthalate [0029].
In regard to claim 13, Rhee discloses that the first layer has a thickness of 0.1 mil to about 10 mil [0060], the second layer has a thickness from about 0.04 mil to 20 mil [0060], and the adhesive tie layer has a thickness from 0.04 mil to about 4 mil [0060].
In regard to claim 14, Rhee discloses that the two optional layers each independently have a thickness of form about 0.4 mil to about 10 mil [0060]. 
In regard to claim 15, Rhee discloses that the polyester of the second layer is PET [0029]. It is inherent that PET has an intrinsic viscosity of form about 1 to about 1.2 as determined using DAK-QAR-SOP-0012. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2005/0186376, hereinafter “Rhee”) in view of Blum et al. (US 2005/0077202, hereinafter “Blum”) in view of Thenappan et al. (US 9,862,811, hereinafter “Thenappan”).
In regard to claim 8, modified Rhee discloses a first layer that comprises PCTFE. However, modified Rhee is silent with regard to the PCTFE being neutralized.
 Thenappan discloses producing PCTFE by neutralization (col. 3 lines 38-50). 
It would have been obvious to one of ordinary skill in the art the time of the invention to utilize the neutralized PCTFE of Thenappan for the PCTFE of modified Rhee motivated by the expectation of forming a layer that has improved machine processability, particularly with regard to melt-extrusion, palletization, thermoforming, and lamination (Thenappan col. 2 lines 29-35). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782